Filed 3/17/15 P. v. Anaya-Cortinas CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B258707

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA062167)
         v.

LUPE LOREEN ANAYA-CORTINAS,

         Defendant and Appellant.


THE COURT:*

         Appellant Lupe Loreen Anaya-Cortinas was charged with residential burglary
with a person present in the home at the time (Pen. Code, §§ 459, 462, subd. (a), 667.5,
subd. (c)(21)), elder abuse (Pen. Code, § 368, subd. (b)(1)), battery on an elder (Pen.
Code, § 243.25), and possession of narcotics in jail (Pen. Code, § 4573.6, subd. (a)). A
1996 burglary conviction was alleged as a prior conviction that disqualified appellant
from a realigned sentence. (Pen. Code, § 1170, subd. (h)(3).)
         Appellant waived her trial rights and pled no contest to the burglary charge.1 In
conjunction with this plea, she admitted the person present allegation and that her prior

*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
1       Because there was no trial, we set forth the facts briefly, based on testimony
presented at appellant’s preliminary hearing: Appellant entered the home of a friend and
hit her friend’s mother. Appellant then left, taking with her a purse belonging to the
conviction was a prior serious felony (Pen. Code, § 667, subd. (a)) and a prior “strike”
(Pen. Code, §§ 667, 1170.12).
       The trial court immediately sentenced appellant to state prison for the agreed-upon
term, consisting of the six-year, upper term sentence on the burglary count, doubled to
12 years because of the “strike,” enhanced by five years for the prior serious felony
conviction enhancement.
       On August 23, 2014, appellant timely filed a notice of appeal.
       Counsel was appointed to represent appellant in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On December 23, 2014, we advised appellant that she had 30 days
within which to personally submit any contentions or issues for us to consider. No
response has been received to date.
       We have examined the entire record and are satisfied that appellant’s appellate
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441 (Wende).) We see no indication that the
trial court erred in sentencing appellant in accordance with the plea agreement.
Accordingly, we conclude that appellant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate and effective appellate
review of the judgment and sentence entered against her in this case. (Smith v. Robbins
(2000) 528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 123–124.)
       The judgment and resentencing order are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




victim’s daughter. Appellant had been living off and on in that home for a couple of days
prior to the incident.

                                             2